Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 6 through 9 and 18 through 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by LU (CN 110097842).

With regard to claim 1, LU discloses an inspection method of a display device (4th paragraph after Specific implementation methods, “The disclosure of the pixel circuit 100 is used for detecting the running state of the first light emitting element 130 and the second light emitting element 140 …”), the inspection method comprising:
	checking connection failures of light emitting elements included in a pixel (3rd paragraph after summary of the invention, “The present disclosure can detect whether has abnormal condition of short circuit or open circuit in the pixel circuit of the first luminous element and the second luminous element …”) and connected in series (Figure 1, #s 130 and 140) based on a first control signal (Figure 3A, Sen1), a second control signal (Figure 3B, Sen2), and a voltage of an initialization power source (Figure 3A & 3B, Ir1 and Ir2),
	wherein the pixel comprises:
	a pixel circuit controlling a current flowing from a first power source to a second node in response to a voltage of a first node (Figures 3A and 3B, OVDD and Vx):
	a first light emitting element connected to the second node (Figures 3A & 3B, #130);
	a first transistor controlling the voltage of the initialization power source supplied to the second node (Figures 3A & 3B, T1):
	a second light emitting element electrically connected between the first light emitting element and a second power source (Figures 3A & 3B, #140); and
	a second transistor having a first electrode connected to a third node between the first light emitting element and the second light emitting element, and a gate electrode connected to a first inspection control line (Figures 3A & 3B, T2).
  
With regard to claim 6, Lu discloses the first transistor is connected between the second node and the sensing line, and a second electrode of the second transistor is connected to a first inspection power source line supplying 4 voltage of a lighting inspection power source, and
	wherein the checking of the connection failures of the light emitting elements includes:
	checking a connection failure of the first light emitting element based on the initialization power source: and
	checking a connection failure of the second light emitting element based on the lighting inspection power source (Figures 3A and 3B and 7th paragraph after the heading Specific implementation methods).

With regard to claim 7, Lu discloses the checking of the connection failure of the first light emitting element includes:
	supplying the initialization power source having the first voltage level to the sensing line, and supplying the lighting inspection power source having a second voltage level lower than the first voltage level to the first inspection power source line:
	turning on the first transistor and the second transistor, and
	determining that the connection of the first light emitting element is normal or abnormal based on whether or not the pixel emits light (Figure 3E and the 15th paragraph after the heading Specific implementation methods).

With regard to claim 8, Lu discloses the checking the connection failure of the second light emitting element includes:
	supplying the initialization power source having a third voltage level lower than the first voltage level to the sensing line, and supplying the lighting inspection power source having a fourth voltage level higher than the second voltage level to the first inspection power source line:
	turning on the second transistor, and 
	determining that the connection of the second light emitting element is normal or abnormal based on whether or not the pixel emits light (Figure 3F and the 16th paragraph after the heading Specific implementation methods).

With regard to claim 9, Lu discloses the second transistor is turned on at a same time as the first transistor (Figure 3E).

With regard to claims 18 through 20, see the rejections above for claims 1 and 6 through 9.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 through 16 are rejected under 35 U.S.C. 103 as being unpatentable over LU.

With regard to claim 10, the office finds no specific disclosure in Lu wherein the pixel further includes: a third light emitting element electrically connected between the second light emitting element and the second power source; arid a fifth transistor having a first electrode connected to a fourth node between the second light emitting element and the third light emitting element, and a gate electrode connected to a second inspection control line.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds including a third light emitting element electrically connected between the second light emitting element and the second power source and a fifth transistor having a first electrode connected to a fourth node between the second light emitting element and the third light emitting element, and a gate electrode connected to a second inspection control line is a duplication of a second light emitting element electrically connected between the first light emitting element and a second power source; and a second transistor having a first electrode connected to a third node between the first light emitting element and the second light emitting element, and a gate electrode connected to a first inspection control line with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include including a third light emitting element electrically connected between the second light emitting element and the second power source and a fifth transistor having a first electrode connected to a fourth node between the second light emitting element and the third light emitting element, and a gate electrode connected to a second inspection control line.

With regard to claim 11, the office finds no specific disclosure in Lu wherein a second electrode of the fifth transistor is connected to the second power source, and wherein checking the connection failure of the first light emitting element the fifth transistor is turned on at the same time as the second transistor in response to a third control signal supplied to the second inspection control line.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds connecting a second electrode of the fifth transistor to the second poser source is a duplication of a second light emitting element electrically connected between the first light emitting element and a second power source; and a second transistor having a first electrode connected to a third node between the first light emitting element and the second light emitting element, and a gate electrode connected to a first inspection control line with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to connect a second electrode of the fifth transistor to the second poser source.  
		The office finds no specific disclosure in Lu wherein checking the connection failure of the first light emitting element the fifth transistor is turned on at the same time as the second transistor in response to a third control signal supplied to the second inspection control line.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds turning on the fifth transistor at the same time as the second transistor in response to a third control signal supplied to the second inspection control line when checking the connection failure of the first light emitting element is a choice of one of a finite number of solutions to checking the connection failure of the first light emitting element, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include turning on the fifth transistor at the same time as the second transistor in response to a third control signal supplied to the second inspection control line when checking the connection failure of the first light emitting element.

With regard to claim 12, the office finds no specific disclosure in Lu wherein the first voltage level is higher than the second voltage level, and the fourth voltage level is higher than or equal to the third voltage level.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds the first voltage level being higher than the second voltage level, and the fourth voltage level being higher than or equal to the third voltage level is a choice of one of a finite number of solutions to checking the connection failure of the first light emitting element, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first voltage level being higher than the second voltage level, and the fourth voltage level being higher than or equal to the third voltage level when checking the connection failure of the first light emitting element.  

With regard to claim 13, the office finds no specific disclosure in Lu wherein the fourth voltage level is higher than a voltage level of the second power source, and the second voltage level is lower than the voltage level of the second power source.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds the fourth voltage level being higher than a voltage level of the second power source, and the second voltage level being lower than the voltage level of the second power source is a choice of one of a finite number of solutions to checking the connection failure of the first light emitting element, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the fourth voltage level being higher than a voltage level of the second power source, and the second voltage level being lower than the voltage level of the second power source when checking the connection failure of the first light emitting element.  
 
With regard to claim 14, the office finds no specific disclosure in Lu wherein a second electrode of the fifth transistor is connected to the second power source, and wherein checking the connection failure of the second light emitting element the fifth transistor is turned on at the same time as the second transistor in response to a third corral signal supplied to the second inspection control line.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds a second electrode of the fifth transistor being connected to the second power source is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a second electrode of the fifth transistor being connected to the second power source.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds turning on the fifth transistor at the same time as the second transistor in response to a third corral signal supplied to the second inspection control line when checking the connection failure of the second light emitting element is a choice of one of a finite number of solutions to checking the connection failure of the first light emitting element, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include turning on the fifth transistor at the same time as the second transistor in response to a third corral signal supplied to the second inspection control line when checking the connection failure of the second light emitting element. 

With regard to claim 15, the office finds no specific disclosure in Lu wherein a second electrode of the fifth transistor is connected to a second inspection power source line supplying a voltage of an additional lighting inspection power source, and wherein the checking the connection failures of the light emitting elements includes: checking a connection failure of the third light emitting element based on the additional lighting inspection power source.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds a second electrode of the fifth transistor being connected to a second inspection power source line supplying a voltage of an additional lighting inspection power source is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a second electrode of the fifth transistor being connected to a second inspection power source line supplying a voltage of an additional lighting inspection power source.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds checking the connection failures of the light emitting elements includes: checking a connection failure of the third light emitting element based on the additional lighting inspection power source is a choice of one of a finite number of solutions to checking the connection failure of the light emitting elements, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the connection failures of the light emitting elements includes: checking a connection failure of the third light emitting element based on the additional lighting inspection power source.

With regard to claim 16, the office finds no specific disclosure in Lu wherein the checking of the connection failure of the third light emitting element includes: supplying the initialization power source having the third voltage level to the sensing line: supplying the lighting inspection power source having the fourth voltage level to the first inspection power source line: supplying the additional lighting inspection power source having a fifth voltage level higher than the fourth voltage level to the second inspection power source line; turning on the first transistor, the second transistor, and the fifth transistor; determining a connection of the third light emitting element is normal or abnormal based on whether or not the pixel emits light.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds checking of the connection failure of the third light emitting element includes: supplying the initialization power source having the third voltage level to the sensing line: supplying the lighting inspection power source having the fourth voltage level to the first inspection power source line: supplying the additional lighting inspection power source having a fifth voltage level higher than the fourth voltage level to the second inspection power source line; turning on the first transistor, the second transistor, and the fifth transistor; determining a connection of the third light emitting element is normal or abnormal based on whether or not the pixel emits light is a choice of one of a finite number of solutions to checking the connection failure of the third light emitting element, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include supplying the initialization power source having the third voltage level to the sensing line: supplying the lighting inspection power source having the fourth voltage level to the first inspection power source line: supplying the additional lighting inspection power source having a fifth voltage level higher than the fourth voltage level to the second inspection power source line; turning on the first transistor, the second transistor, and the fifth transistor; determining a connection of the third light emitting element is normal or abnormal based on whether or not the pixel emits light when checking of the connection failure of the third light emitting element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622